DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 6/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,148,163 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 5-13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Boder et al. [U.S. Pub. 2009/0210094] teaches a plurality of controls that control a plurality of air conditioners for a plurality of paint booths. Based on a model, manipulated variable are varied to achieve a temperature and humidity of provided air based on the temperature and humidity of the outside air.
Bhattacharya [U.S. Pub. 2016/0171920] teaches achieving a temperature and humidity in a spray booth based on outside temperature and humidity as well as predicted weather conditions. 
Taguchi et al. [U.S. Pub. 2021/0254851] teaches machine learning for an air conditioner to predict a required time to reach a desired temperature and humidity.
 Hirano et al. [U.S. Pub. 2010/0078809] teaches a paint system with a conveyer that predicts and learns the temperature and humidity of a booth from ambient temperature and humidity. 
Larson et al. [U.S. Pub. 2015/0352585] teaches controlling humidity in a paint booth. 
Joo et al. [U.S. Pub. 2019/0271483] teaches a machine learning AI system for estimating time for an air conditioner to reach a temperature and humidity based on outdoor temperature and humidity. 
The prior art of record fails to teach or suggests, individually or in combination, the totality of functions performed by the server as set forth in claim 1, and the totality of functions performed by the server as set forth in claim 12 in combination with the remaining limitations of claims 1 and 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119